Citation Nr: 1501475	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for right carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for left CTS.

4.  Entitlement to service connection for a liver condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1994.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, denied the benefits sought on appeal.  The issues have been recharacterized (the claim for CTS has been bifurcated) as they appear on the cover page of the instant decision.    

The claims of service connection for left CTS and a liver condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic right ankle disability was incurred in service.  

2.  The Veteran was diagnosed with moderately severe demyelinating right CTS within a year of his discharge from active duty service.  






CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for a chronic right ankle disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for presumptive service connection for right CTS have been met.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In this decision, the Board grants entitlement to service connection for a chronic right ankle disability and right CTS, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 




II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as other organic diseases of the nervous system (including CTS), presumptive service connection is available.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under 
§ 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Right Ankle

At the outset, the Board notes the claim for service connection for a right ankle condition was previously denied by the RO in March 1996 as not well grounded.  The Veteran's service treatment records were not associated with the claims folder at the time.  The Veteran has since submitted some service treatment records in support of his appeal and thus, his claim shall be reconsidered.   38 C.F.R. § 3.156(c).  

The Veteran's complete service treatment records have not been associated with the claims folder.  The United States Court of Appeals for Veteran's Claims (the Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran seeks service connection for a chronic right ankle disability.  Specifically, he asserts that he has been experiencing right ankle problems since 1979, which have continued to the present.  Notably, he claims that he suffers from instability, weakness, pain, and swelling of the ankle.  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

The available service treatment records reveal that the Veteran sought treatment for recurrent right ankle sprains on numerous occasions between 1982 and 1991.  He continued to complain of weakness in his right ankle on the September 1994 separation examination.  He was variously diagnosed with recurrent/chronic ankle sprain, weakness, swelling, inversion injury, strain of the annular ligament, and laxity in service.  

Post-service, the Veteran continued to complain of right ankle pain on VA examination in October 1995, within a year of his discharge from service.  At that time, the examiner found no apparent instability of the ankle, but the Veteran has since been diagnosed with right ankle Achilles tendonitis and peroneus longus partial tear.  See June 2006 VA examination report. 

The Veteran has indicated that he has suffered from ongoing problems with his right ankle since service.  The Veteran is competent to report that he had right ankle problems in service and that problems with recurring swelling, pain, weakness, and instability have existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).    The Board finds the Veteran's continuity of symptomatology with respect to his right ankle disability following service to be credible.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The 2006 VA examiner indicated that a right ankle condition was not secondary to any incident in service   The VA examiner indicated there was no documentary evidence of any right ankle problems, evaluation or treatment between 1994 and this date.  The VA examiner also stated that right ankle sprains in service resolved without any objective clinical or radiographic evidence of residual instability or arthropathy.  This opinion is inadequate as no mention was made of the complaints of right ankle pain within a year of discharge or the Veteran's credible lay statements as to continuity of ankle symptomatology since his discharge.  Moreover, the examiner failed to address the relationship of the radiographic findings on examination (synovial osteochondromatosis around the Achilles tendon, soft tissue swelling medially, and small inferior calcaneal spur or prior magnetic resonance imaging in 2003 showing peroneus longus partial tear)  to the in-service complaints.   

The Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

After considering all the evidence of record, including the Veteran's credible statements, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for a chronic right ankle disability will therefore be granted.


Right CTS

The Veteran contends that his duties as an aircraft structural repairman (confirmed by the service personnel records), which included cutting sheet metal, subjected him to repeated vibratory injuries in his right hand from drilling and using the rivet gun, tin snips, or grinders.  See BVA Transcript at 11, 12   

In order to be granted service connection on a presumptive basis, CTS must have manifested to a compensable degree within a year from date of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Under Diagnostic Code 38 C.F.R. § 4.124a, 10 percent disability  rating is warranted for mild, incomplete paralysis of the median nerve.  

The Veteran was discharged from service in November 1994.  In March 1995, the Veteran was diagnosed with moderately severe demyelinating right CTS.  The October 1995 VA examination contained nerve studies, which also showed right sensory motor CTS.  Thus, he meets the criteria for presumptive service connection and his claim shall be granted.  38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for a right ankle disability is granted.

Entitlement to service connection for right CTS is granted.


REMAND

Further development is necessary prior to a merits analysis of the remainder of the Veteran's claims.   

The record compiled for appellate review is incomplete.  The Veteran's complete service treatment records have not been associated with the claims folder.  The Veteran testified that he sought treatment for his left CTS and liver condition since his discharge from service from Brooke Army Medical Center, San Antonio Medical Center, and Wilford Hall at Lackland Air Force Base.  The Veteran also testified that he had surgery on his left CTS. There are only sporadic records from some of these facilities associated with the virtual record.  There are no surgical records pertaining to surgery for left CTS.  An attempt must be made to obtain these records upon Remand.  38 C.F.R. § 3.159(c)(1), (2).

Given the missing records, any prior VA examinations are rendered inadequate.  38 C.F.R. § 4.1.  The Veteran must be afforded new VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson,
 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Any ongoing VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any missing/ongoing VA or private clinical records not on file pertaining to treatment of the claimed conditions, to include from Brooke Army Medical Center, San Antonio Medical Center, and Wilford Hall at Lackland Air Force Base.  The RO should also request surgical records pertaining to surgery for left CTS.  All records and/or responses received should be associated with the claims file.

2.  Obtain the Veteran's complete service treatment records.  All records and/or responses received should be associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Left CTS: The examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed left CTS is related to the Veteran's active military service?  The examiner should make reference to the Veteran's contentions that his confirmed duties as an aircraft structural repairman, which included cutting sheet metal, subjected him to repeated vibratory injuries in his left hand from drilling and using the rivet gun, tin snips, or grinders. The examiner must also address entries dated in May 1998 containing complaints of left hand vibratory injury and findings of left radial nerve versus over use versus CTS. The examiner should also address any earlier complaints or findings of left CTS in any new evidence obtained in accordance with this remand.  Finally, the examiner should address the findings of left CTS on VA examination in June 2006 and indicate whether left CTS is part of the same disease process as right CTS for which service connection has been granted in the instant decision. 

Liver Condition: the examiner should state whether the Veteran currently has a liver condition, to include cirrhosis, and if so, whether it is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's active military service?  The examiner should make reference to service treatment records containing biopsies showing fatty infiltration of the liver and treatment for increased liver enzymes and abnormal liver function tests.  The examiner should indicate whether the laboratory findings in service represent the first manifestations and/or are part of the disease process for the current liver condition.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


